Order setting aside verdict and granting new trial upon the ground that the verdict was contrary to the evidence, unammously affirmed, costs to abide the event. There was a clear-cut question of fact presented on the evidence in this case; still we are loath to interfere with the order of the learned trial justice who saw and heard the witnesses, and who directed a new trial, being convinced that the verdict was contrary to the evidence and that it registered a miscarriage of justice. (Boos v. Field, 192 App. Div. 696; Lyons v. Connor, 53 id. 475; Glassford v. Lewis, 82 Hun, 46; Northam v. Dutchess County Mut. Ins. Co., 68 App. Div. 475; O’Keeffe *834v. O’Keeffe, 208 id. 750.) Present — Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ.